TilsoN, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue herein is similar in all respects to the issue in the case of United States v. Kohlberg, C. A. D. 88; that- the market value or price at or about the date of exportation at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China for export to the United States in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is the appraised value less any amount added under duress, and that there was no higher foreign value.
On the agreed facts I find and hold the proper dutiable export value of the merchandise covered by the said appeals to be the value found by the appraiser, less any amounts added under duress. Judgment will be rendered accordingly.